—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Westchester County Department of Public Works, dated November 1, 1999, adopting the recommendation of a Hearing Examiner, which, after a hearing, found the petitioner guilty of misconduct and suspended him from his position for a period of two weeks.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner, employed as a plumber by the Westchester County Department of Public Works, was charged with nine counts of neglecting his duties and nine counts of falsifying time records. The Hearing Examiner determined, after a hearing, that the petitioner did not falsify his time records, but sustained the charges of neglect of duties. The determination was rational and is supported by substantial evidence in the record (see, Matter of Rice v Hilton Cent. School Dist. Bd. of Educ., 245 AD2d 1104). “A reviewing court may not weigh the evidence or reject the choice made by the Hearing Officer where there is conflicting evidence and room for choice exists” (Matter of McQueeney v Dutchess County Sheriff, 223 AD2d 710, 711). Therefore, the determination is confirmed. Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.